DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to because the numbering and figure details are indecipherable due to poor quality scanning.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. See CFR 1.75(i). Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berckmans (US 20160050888).

	Regarding claim 1, Berckmans teaches an interactive intelligent pet feeding device comprising a feeding device body (See Fig. 1), wherein the feeding device body comprises a pet food feeding control device ([0055]) and a shake detection module ([0041]), the pet food feeding control device being configured to realize quantitative feeding of pet food ([0044]-[0046]) and prevent jamming of the pet food ([0055]; means for controlling the feed which by being supplied means the supplying device is not jammed, preventing jamming is a functional recitation of quantitative feeding), the shake detection module being configured to detect the motion state of the feeding device body ([0047], [0052], vibration of the pan detected), the shake detection module being connected to a control module to implement data communication ([0009]), and the control module implementing data communication with a mobile terminal through a wireless transmission module ([0054], mobile phone is wireless).

Regarding claim 9, Berckmans teaches wherein the wireless transmission module comprises one or more of a WIFI module, a 3G module, a 4G module a Bluetooth module and a 2.4G module ([0054], mobile phones are known to use one or more of the mentioned modules to receive text messages).

Regarding claim 10, Berckmans teaches wherein the mobile terminal comprises a mobile phone or a Tablet PC (PC in Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-3, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Berckmans (US 20160050888) as applied to claim 1 above, and further in view of Pooshs (US 5372093).

	Regarding claim 2, Berckmans teaches the interactive intelligent pet feeding device of claim 1, however, Berckmans is silent to the specific structure of the feeding device body. Pooshs teaches wherein the feeding device body further comprises an upper casing (#30/#28), a lower casing (#38) provided below the upper casing, the upper casing and the lower casing being connected to form an inside hollow chamber (#62/#64) an upper part of the chamber being provided with a granary (#28/#30), the pet food feeding control device being located below the granary (#26, below #28), a top lid (#44) being provided above the upper casing (Fig. 6) and a feeding bowl (#24) being provided outside the lower casing (Fig. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Berckmans with the device body of Pooshs, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of controlled activation of the feed and separating the feeding device into compartments.

Regarding claim 3, Berckmans, as modified, further teaches (see Pooshs) wherein the pet food feeding control device includes a granary partition (#78/#80) which divides the chamber into two parts (upper/lower), the granary partition is provided with a feeding funnel (#100), a lower end of the feeding funnel is connected to a food leakage channel (channel between 100 and wall #132 and into #22) the food leakage channel communicates with the feeding bowl (Fig. 6 #22 to #24), a bottom of the feeding funnel is provided with a granary baffle (#96/#162) one side of the granary baffle is connected with a electromagnet (#170/#174/#176), and the electromagnet is electrically connected to the control module (alarm clock (26)) (col. 11, ln. 15-39) (Fig. 12).


Regarding claim 6, Berckmans, as modified, further teaches wherein the lower casing (38) is further provided with a balancing weight placement area (34) (support plate (34) provides excess area for anything to be placed, including a balancing weight (e.g. balancing legs (36)) (fig. 1).
Regarding claim 8, Berckmans, as modified, further teaches (see Pooshs), wherein a water guiding channel (column 4, 47-68) is arranged at an outside of the granary baffle the water guiding channel defines an opening in a direction of the food leakage channel a water guiding eaves is formed at a junction between the water guiding channel and the food leakage channel (See annotated Fig. 6).

    PNG
    media_image1.png
    766
    585
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 4-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yujiri (US 3955537) shows a feeder with a water supply to the feed dish.
Ishikawa (US 20160095296) and Parness (US 20160120146) show a feeder toy which has a weighted bottom portion. 
Watson (US 6273027) shows a wirelessly controlled feeder system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Christopher D Hutchens/Primary Examiner, Art Unit 3647